United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.A., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
EDUCATION & TRAINING COMMAND,
Randolph AFB, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alvin Chase, for the appellant
Office of Solicitor, for the Director

Docket No. 13-828
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2013 appellant, through her representative, filed a timely appeal from an
August 24, 2012 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for a prerecoupment hearing. Because more than 180 days elapsed from the
most recent merit decision of June 26, 2012 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the case.1 Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit
decision.

1

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e). One hundred and eighty days from the June 26, 2012 merit decision
was Sunday, December 23, 2012 or the next day Monday, December 24, 2012. As appellant filed her appeal on
February 20, 2013, the Board does not have jurisdiction over the June 26, 2012 decision.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
FACTUAL HISTORY
On March 15, 1989 appellant, then a 49-year-old food service worker, filed a traumatic
injury claim alleging that on March 8, 1989 she sustained a muscle strain in her lower back while
pulling a food cart off an elevator. She stopped work on March 15, 1989. OWCP accepted the
claim for lumbosacral strain and an aggravation of preexisting degenerative disc disease. It paid
benefits and placed appellant on the periodic compensation rolls, where she received wage-loss
compensation first by check and then by direct deposit.
On September 21, 2011 OWCP informed appellant of its preliminary determination that
she received an overpayment of compensation in the amount of $712.09 from November 20,
2009 through May 7, 2011 because she was paid at the 75 percent augmented rate but had no
eligible dependents. It further advised her of its preliminary determination that she was with
fault in the creation of the overpayment as she was aware or should have reasonably been aware
that she was not entitled to compensation at the augmented rate as she had no eligible dependent
after November 20, 2009.
Appellant requested a prerecoupment hearing. In a March 15, 2012 decision, OWCP’s
hearing representative found the case not in posture for decision. It was remanded for further
development as to whether appellant’s daughter qualified as a dependent from November 19,
2009 through May 7, 2011. OWCP was directed to determine whether the daughter was a fulltime student and/or when she could not support herself because of mental or physical disability.
In a March 23, 2012 letter, OWCP informed appellant of the medical evidence required
to establish that her daughter was an eligible dependent due to having a mental or physical
condition that caused her to be incapable of self-support. Appellant was afforded 30 days to
provide such information. In response, OWCP received an April 26, 2012 report from
Dr. John D. McKee, a Board-certified internist, who noted that appellant’s daughter was a patient
at Digestive Health center treated for an ongoing chronic medical condition. Dr. McKee advised
that appellant was financially responsible for her daughter’s medical expenses.
On May 23, 2012 OWCP informed appellant of its preliminary determination that she
received an overpayment of $4,556.24 for the period May 10, 2008 through May 7, 2011
because she received augmented compensation during a period she no longer had an eligible
dependent.3 It advised her of its preliminary determination that she was with fault in the creation
of the overpayment as she was aware or should have reasonably been aware that she was not due
augmented compensation benefits during periods there was no eligible dependent. OWCP
requested that appellant complete an enclosed overpayment recovery questionnaire and submit
supporting financial documents. It notified her that, within 30 days of the date of the letter, she

3

OWCP found appellant had an overpayment for the following periods: May 10, 2008 through January 4, 2009;
August 1, 2009 through January 3, 2010; and August 7, 2010 through May 7, 2011.

2

could request a telephone conference, a final decision based on the written evidence or a
prerecoupment hearing. Appellant did not respond to the preliminary decision.
By decision dated June 26, 2012, OWCP finalized the overpayment of $4,556.24 for the
period May 10, 2008 through May 7, 2011. It found that appellant was with fault in creating the
overpayment. OWCP advised her that $100.00 would be deducted from her continuing
compensation payments beginning July 29, 2012 until the overpayment was absorbed.
On July 2, 2012 OWCP received a fax from appellant’s congressional representative
which included appellant’s request for a prerecoupment hearing and an overpayment recovery
questionnaire both dated June 18, 2012. On July 13, 2012 it received a July 5, 2012 report from
Dr. McKee.
By decision dated August 24, 2012, OWCP denied appellant’s request for a
prerecoupment hearing as untimely.
LEGAL PRECEDENT
OWCP regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault and the right to request waiver of the overpayment.4 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.5
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right
to a hearing.6 The only right to a review of a final overpayment decision is to the Board.7 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.8
ANALYSIS
OWCP notified appellant of its preliminary determination that she received an
overpayment of compensation in a letter dated May 23, 2012. It informed her that she could
request a telephone conference, a prerecoupment hearing or a final decision based on the written
evidence within 30 days of the date of the letter. OWCP received appellant’s request for a
prerecoupment hearing by fax on July 2, 2012, after it had finalized its overpayment
determination on June 26, 2012. As her request was received by OWCP more than 30 days after
the May 23, 2012 notification of overpayment, it was untimely. Under the applicable
regulations, appellant waived her right to a prerecoupment hearing.9 Further, FECA provides

4

20 C.F.R. § 10.431.

5

Id. at § 10.432.

6

Id.

7

Id. at § 10.440(b).

8

Id.; see also Philip G. Feland, 48 ECAB 485 (1997).

9

Id.

3

that the hearing provisions of section 8124(b) do not apply to a final overpayment decision.10
Accordingly, OWCP properly denied appellant’s request for a prerecoupment hearing.
On appeal, appellant argues the overpayment decision is contrary to fact and law. The
Board, however, has no jurisdiction over the merits of the claim.11 Appellant also submitted new
evidence on appeal. The Board lacks jurisdiction to review evidence for the first time on
appeal.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 7; see also Philip G. Feland, supra note 8.

11

See supra note 1.

12

20 C.F.R. § 501.2(c).

4

